MEMORANDUM OF DECISION.
Jacky Spearen appeals from a decision of the Workers’ Compensation Commission, Appellate Division, reversing an award of compensation made by a commissioner. On appeal she seeks reinstatement of the commissioner’s determination that Spear-en’s injury “arose out of” her employment. Spearen claims that the Appellate Division erred when it decided that the commissioner’s ruling was arbitrary and without rational foundation. The Court is evenly divided on the question whether the decision of the Appellate Division is correct.
Accordingly, the entry is:
By an evenly divided Court, judgment affirmed.
It is further ordered that the employer pay to the petitioner an allowance of $550.00 for her counsel fees, plus her reasonable out-of-pocket expenses for this appeal.
All concurring.